Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Serial Number: 16/910461     Attorney's Docket #: 7017.317
Filing Date: 7/1/2021; claimed foreign priority to 12/31/2019
					
Applicant: Ma et al.
							Examiner: Alexander Williams

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (CN # 103367293 A) in view of Laighton et al. (U.S. Patent Application Publication # 2016/0268991 A1).
In regards to claim 1, Xu et al. (figures 1-7f) specifically figures 6a-6c show a flip chip interconnection, comprising: a circuit board including a substrate 600, a plurality of inner leads (first lead 602) and at least one T-shaped circuit unit ((second lead 602,604,604a,604b; T-shaped section; see paragraphs [0040] and [0044]), an inner bonding area (602a; pad area) is defined on a surface of the substrate 600 and divided into a first inner bonding area and a second inner bonding area, the inner leads are located on the first inner bonding area and the at least one T-shaped circuit unit ((second lead 602,604,604a,604b; T-shaped section; see paragraphs [0040] and [0044]) is located on the second inner bonding area, the at least one T-shaped circuit unit ((second lead 602,604,604a,604b; T-shaped section; see paragraphs [0040] and [0044]) includes a main part 607, a connection part 609 and a branch part 608; a chip 610 mounted on the inner bonding area and including a plurality of first bumps 614 and at least one second bump; and a solder layer 612 located between the circuit board 600 and the chip 610, the solder layer 612 is provided to connect the first bumps 614 to the inner leads 602 and connect the at least one second bump 614 to the branch part 608.  Xu et al. fail to explicitly show the at least one T-shaped circuit unit ((second lead 602,604,604a,604b; T-shaped section; see paragraphs [0040] and [0044]) includes a main part 607, a connection part 609 and a branch part 608, the main part is connected to the connection part and extends along a lateral direction, the branch part 608 is connected to the connection, the main part has a first width along the longitudinal direction and the connection part has a second width less than the first width along the longitudinal direction.
Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses a substrate 52 having at least one T-shaped circuit unit 54 includes a main part 60,62, a connection part 74,76 and a branch part 78,80, the main part 60,62 is connected to the connection part 74,76 and extends along a lateral direction, the branch part 78,80 is connected to the connection part 74,76, the main part 60,62 has a first width along the longitudinal direction and the connection part 74,76 has a second width less than the first width along the longitudinal direction for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.

In regards to claim 2, Xu et al. as modified by Laighton et al. discloses wherein the branch part 608 extends toward one of the inner leads 602 along the longitudinal direction.
In regards to claim 3, Xu et al. as modified by Laighton et al. discloses  wherein the branch part 608 extends to between two of the inner leads 602 along the longitudinal direction.
In regards to claim 4, Xu et al. as modified by Laighton et al. discloses wherein the branch part 608 has a first end and a second end, the first end is connected to the connection part 74,76 and the second end is bonded to the at least one second bump 614.  Xu et al. fail to explicitly show the first end is wider than the second end.
Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 have the first end is wider than the second end for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shapes circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 5, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the branch part 608 has a third In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 has a third width along the lateral direction, and a quotient of the second and third widths is higher than or equal to 0.5 for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 6, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the at least one second bump has a fourth width along the lateral direction, and a quotient of the second and fourth widths is less than 2.   Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  78 has a third width along the lateral direction, and a quotient of the second and third widths is higher than or equal to 0.5 for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claims 7, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the second width is equal to the fourth width.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 wherein the second width is equal to the fourth width for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 8, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the connection part has a first length along the lateral direction and the at least one second bump has a second length along the longitudinal direction, a quotient of the first and second lengths is higher than or equal to 4. Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 show wherein the connection part has a first length along the lateral direction and the at least one second bump has a second length along the longitudinal direction, a quotient of the first and second lengths is higher than or equal to 4 for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 9, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein a quotient of a linear distance from the connection part to the at least one second bump and the second width is higher than or equal to 3.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 show wherein a quotient of a linear distance from the connection part to the at least one second bump and the second width is higher than or equal to 3 for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 10, Xu et al. as modified by Laighton et al. wherein the solder layer 612 has a thickness less than or equal to 0.30 μm.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

In regards to claim 11, Xu et al. (figures 1-7f) specifically figures 6a-6c show a circuit board, comprising: a substrate 600 having a surface, an inner bonding area is defined on the surface and divided into a first inner bonding area and a second inner bonding area; a plurality of inner leads (first lead of 602) located on the first inner bonding area; and at least one T-shaped circuit unit ((second lead 602,604,604a,604b; T-shaped section; see paragraphs [0040] and [0044]) located on the second inner bonding area and including a main part 607, a connection part 609 and a branch part 608, the main part 607 is connected to the connection part 609 and extends along a lateral direction, the branch part 608 provided for bonding a bump 614 is connected to 609 and extends toward the first inner bonding area along a longitudinal direction, but fail to explicitly show the main part has a first width along the longitudinal direction and the connection part has a second width less than the first width along the longitudinal direction.
Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses a substrate 52 having at least one T-shaped circuit unit 54 includes the main part 60,62 has a first width along the longitudinal direction and the connection part 74,76 has a second width less than the first width along the longitudinal direction for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s T-shapes circuit unit structure to modify Xu et al.’s T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 12, Xu et al. as modified by Laighton et al. discloses wherein the branch part 608 extends toward one of the inner leads (first lead of 602) along the longitudinal direction.
In regards to claim 13, Xu et al. as modified by Laighton et al. discloses wherein the branch part 608 extends to between two of the inner leads (first lead of 602) along the longitudinal direction.
In regards to claim 14, Xu et al. as modified by Laighton et al. discloses wherein the branch part 608 has a first end and a second end, the first end is connected to the connection part 74,76 and the second end is bonded to the at least one second bump 614.  Xu et al. fail to explicitly show the first end is wider than the second end.
78 have the first end is wider than the second end for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shapes circuit unit structure to modify Xu et al.’s branch part of the T-shaped unit for the purpose of  providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
In regards to claim 5, Laighton et al. show the features of the claimed invention as detailed above, but fail to explicitly show wherein the branch part 608 has a third width along the lateral direction, and a quotient of the second and third widths is higher than or equal to 0.5.  However,  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).
  Laighton et al. is cited for showing a radio frequency (RF) series attenuator module for bridging two RF transmission lines on adjacent circuit substrates.  Specifically, Laighton et al. (figures 1A-3C) specifically figures 3A-3C discloses the brand part 78 has a third width along the lateral direction, and a quotient of the second and third widths is higher than or equal to 0.5 for the purpose of providing a component that does not have bondwire connections and makes rework minimal without permanently changing the configuration.
Therefore, it would be obvious to one of ordinary skill in the art to use Laighton et al.’s branch part of T-shaped circuit unit structure to modify Xu et al.’s branch part of the 
In regards to claim 16, Xu et al. as modified by Laighton et al. further comprises  a solder layer 612, wherein the solder layer 602 is formed on the branch part 608 and provided to connect the branch part 608 and the bump 614.
In regards to claim 17, Xu et al. as modified by Laighton et al. discloses wherein the solder layer 612 has a thickness less than or equal to 0.30 μm.  Note that the specification contains no disclosure of either the critical nature of the claimed dimensions or any unexpected results arising therefrom.  Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the Applicant must show that the chosen dimensions are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).

Conclusion
	The following listed are cited as of interest to this application, but not applied at this time.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander O. Williams whose telephone number is (571)272-1924.  The examiner can normally be reached on 7:00 AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










3/19/2022

/Alexander O Williams/
Primary Examiner, Art Unit 2826